BRYAN SCHRODER
United States Attorney
FRANK V. RUSSO
WILLIAM A. TAYLOR
KAREN VANDERGAW
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: frank.russo@usdoj.gov
Email: william.taylor@usdoj.gov
Email: karen.vandergaw@usodj.gov

JAMES B. NELSON
Trial Attorney, Capital Case Section
United States Department of Justice
1331 F. Street NW, Room 625
Washington, DC 20004
Email: james.nelson@usdoj.gov

Attorneys for the Plaintiff

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 3:16-cr-00086-SLG-DMS
                 Plaintiff,             )
                                        )
                                        )
         vs.                            )
                                        )
                                        )
                                        )
  JOHN PEARL SMITH, II,                 )
               Defendant.               )
                                        )

     MOTION TO PRECLUDE DEFENDANT FROM RAISING A MENTAL
     HEALTH DEFENSE OR PRESENTING EVIDENCE RELATED TO HIS
        MENTAL HEALTH DURING THE GUILT PHASE OF TRIAL



        Case 3:16-cr-00086-SLG Document 497 Filed 08/08/19 Page 1 of 7
       COMES NOW the United States of America, by and through United States Attorney

Bryan Schroder and undersigned counsel, and hereby files this motion to preclude the

defendant from raising mental health defenses, or presenting any evidence related to his

mental health, during the guilt phase of trial. The bases for the United States’ motion

follow.

                              PROCEDURAL HISTORY

       On June 5, 2016, Ben Gross and Crystal Denardi were shot to death near Wasilla

during an apparent robbery. Defendant was quickly identified as the prime suspect, and

was placed under surveillance by Alaska State Troopers and federal agents. On June 22,

2016, Defendant, a convicted felon, was observed shooting firearms. Defendant was

charged by complaint with being a felon in possession of firearms, and was subsequently

arrested and arraigned on that complaint. (Docket 1, 4, 7).

       A federal Grand Jury sitting in Anchorage returned an indictment charging

Defendant with being a felon in possession of firearms on July 20, 2016. (Docket 23).

Defendant was arraigned on the indictment on July 27, 2016. (Docket 30). On March 21,

2017, a federal Grand Jury sitting in Anchorage returned the First Superseding Indictment,

which included six capital offenses related to the murders of Ben Gross and Crystal

Denardi. (Docket 102).

       In accordance with Department of Justice (“DOJ”) protocol, the defense team was

afforded an opportunity to present its mitigation evidence to the U.S. Attorney, which they

did on November 13, 2017. The U.S. Attorney included defense counsel’s position in his

UNITED STATES v. SMITH
CASE NO. 3:16-CR-00086-SLG           2
        Case 3:16-cr-00086-SLG Document 497 Filed 08/08/19 Page 2 of 7
report and recommendation to the Attorney General’s Capital Case Review Committee.

On February 23, 2018, the Court granted defendant’s motion for a protective order

restricting the United States’ access to his jail visitor logs. (Docket 161). The motion

included a single rationale: to permit mental health experts to examine Defendant without

giving the United States advance notice of a mental health defense. (Docket 153, at 2).

       On April 2, 2018, defense counsel presented mitigation evidence – including

information about Defendant’s “social history” to the Attorney General’s Review

Committee on Capital Cases. On June 19, 2018, at the direction of the Attorney General,

the United States filed its Notice of Intent to Seek a Sentence of Death (hereinafter “NOI”).

(Docket 168). On July 5, 2018, in response to Defendant’s ex parte motion, the Court

appointed a second learned counsel to assist Ms. Elliott. (Docket 170).

       On July 18, 2018, sixteen months after Defendant was indicted on capital charges,

the Court held a status conference to discuss its scheduling order. (Docket 183). The Court

issued its scheduling order on July 30, 2018. (Docket 192). The scheduling order required

Defendant, by January 14, 2019, to give notice of his intent to either assert an Atkins

defense, or introduce mental health evidence pursuant to Federal Rule of Criminal

Procedure 12.2 during the guilt- or penalty-phase. Id.

       On January 24, 2019, pursuant to Defendant’s motion, this Court extended the

defendant’s deadline for giving notice of either an Atkins or Rule 12.2 defense during the

guilt phase of trial to June 1, 2019. Docket 268, 309. No such notice was filed.

       The Court subsequently entered an Amended Scheduling Order that continued the

defendant’s deadline to file a notice of either an Atkins or Rule 12.2 defense during the

UNITED STATES v. SMITH
CASE NO. 3:16-CR-00086-SLG           3
        Case 3:16-cr-00086-SLG Document 497 Filed 08/08/19 Page 3 of 7
guilt phase of trial to August 1, 2019. (Docket 420). The defendant did not file a notice of

Rule 12.2 or Atkins claim.

                                         ARGUMENT

       A.     Defendant Must Be Barred from Raising an Atkins Defense During the
              Guilt Phase

       A person who qualifies as being “intellectually disabled” cannot constitutionally be

put to death. Atkins v. Virginia, 536 U.S. 304, 321 (2002). Courts agree that defendants

bear the burden of proving intellectual disability by a preponderance of the evidence.

United States v. Candelario-Santana, 916 F. Supp. 2d 191, 193 (D.P.R. 2013); United

States v. Hardy, 644 F. Supp. 2d 749, 750 (E.D. La. 2008); United States v. Davis, 611 F.

Supp. 2d 472, 474 (D. Md. 2009); United States v. Nelson, 419 F. Supp. 2d. 891, 894 (E.D.

La. 2006); United States v. Sablan, 461 F. Supp. 2d at 1242-43 (D. Colo. 2006).

       Defendant’s intellectual functioning has already been addressed in the Alaska court

system. In May 2000, at age 13 years, Defendant was examined by a licensed clinical

neuropsychologist in connection with his juvenile arrests. This examination included a

long-form IQ test, as well as a clinical evaluation.       Defendant’s full-scale IQ was

determined to be 96 – in the low average range, but more than one standard deviation above

the intellectual disability threshold.

       In addition, Defendant’s examiner noted that “measures of cognitive and intellectual

abilities indicate that [Defendant] is functioning well within the average range,” and that

his “learning abilities and memory functioning are well within the average

range.” Defendant’s examiner noted that, although he demonstrated some signs of a


UNITED STATES v. SMITH
CASE NO. 3:16-CR-00086-SLG           4
        Case 3:16-cr-00086-SLG Document 497 Filed 08/08/19 Page 4 of 7
learning disability, “[h]is ability to generate abstract concepts, apply these concepts, and

use feedback to enhance his performance was above average, suggesting that he is capable

of learning from feedback. . . .” Finally, Defendant’s examiner noted that he “enjoys

engaging in risk-taking behaviors,” which, the examiner opined, “is going to result in

inappropriate extreme behaviors.”

       Defendant had ample time to investigate and give notice of an Atkins defense. He

chose not to. Defendant must be barred from raising an Atkins defense, or presenting any

evidence suggestive of intellectual disability, during the guilt phase of trial.

       B.     Defendant Must Be Barred from Raising an Insanity Defense Pursuant
              to Rule 12.2(a) During the Guilt Phase

       The insanity defense places the burden on Defendant to prove that he suffered from

a severe mental disease or defect at the time of the offense, and that the disease or defect

rendered him unable to appreciate the nature and quality or the wrongfulness of his acts.

United States v. Knott, 894 F.2d 1119, 1121 (9th Cir. 1990)

       Rule 12.2(a) requires that a defendant give advance notice of his intent to raise a

defense of not guilty by reason of insanity at trial, and that “[a] defendant who fails to do

so cannot rely on an insanity defense.” Id. If Defendant gives notice of his intent to raise

an insanity defense, the court must allow the United States’ expert witnesses to examine

the defendant. Rule 12.2(c)(1)(B).

       Defendant had ample time to investigate and give notice of an insanity defense. He

chose not to. Defendant must be barred from raising an insanity defense, or presenting any

evidence suggestive of insanity, during the guilt phase of trial. FED. R. CRIM. P. 12.2(d).


UNITED STATES v. SMITH
CASE NO. 3:16-CR-00086-SLG           5
        Case 3:16-cr-00086-SLG Document 497 Filed 08/08/19 Page 5 of 7
       C.     Defendant Must Be Barred From Raising a Mental Capacity Defense
              Pursuant to Rule 12.2(b)(1) During the Guilt Phase

       Rule 12.2(b)(1) requires timely notice if a defendant “intends to introduce expert

evidence relating to a mental disease or defect or any other mental condition of the

defendant bearing on the issue of guilt.” Though not limited to purely mental disorders,

such evidence is limited to conditions that interfere with criminal liability. United States v.

Rahm, 993 F.2d 1405, 1410-12 (9th Cir. 1993).

       A defendant may not satisfy Rule 12(b)(1) by giving notice that he “intend[s] to

explore the possibility of a psychiatric examination” and then waiting until the eve of trial

to give notice of his intended witnesses. See, e.g., United States v. Buchbinder, 796 F.2d

910, 915 (7th Cir. 1986). Defendant had ample time to investigate and give notice of a

mental capacity defense. He chose not to. Defendant must be barred from raising a mental

capacity defense, or presenting any evidence suggestive of limited mental capacity, during

the guilt phase of trial. FED R. CRIM. P. 12.2(d).


                                                     Respectfully Submitted,

                                                     BRYAN SCHRODER
                                                     UNITED STATES ATTORNEY

                                                     /s/ James B. Nelson
                                                     JAMES B. NELSON
                                                     Trial Attorney
                                                     United States Department of Justice

                                                     /s/ Frank V. Russo
                                                     FRANK V. RUSSO
                                                     Assistant United States Attorney



UNITED STATES v. SMITH
CASE NO. 3:16-CR-00086-SLG           6
        Case 3:16-cr-00086-SLG Document 497 Filed 08/08/19 Page 6 of 7
                                                 /s/ William A. Taylor
                                                 WILLIAM A. TAYLOR
                                                 Assistant United States Attorney

                                                 /s/ Karen E. Vandergaw
                                                 KAREN E. VANDERGAW
                                                 Assistant United States Attorney


                               CERTIFICATE OF SERVICE

       I hereby certify that on August 8, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.


/s/ James B. Nelson
JAMES B. NELSON
Trial Attorney
Capital Case Section
United States Department of Justice
1331 F. Street NW, Room 625
Washington, DC 20004
Tel: (202) 598-2872
james.nelson@usdoj.gov




UNITED STATES v. SMITH
CASE NO. 3:16-CR-00086-SLG           7
        Case 3:16-cr-00086-SLG Document 497 Filed 08/08/19 Page 7 of 7
